Citation Nr: 0943610	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-21 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from October 1971 to June 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for hypertension.  In 
supplemental statements of the case (SSOCs) dated in December 
2008 and February 2009, the RO correctly decided that the 
issue on appeal was whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for hypertension.  In the aforementioned SSOCs, 
the RO found that sufficient evidence had been submitted and 
reopened the claim for service connection for hypertension.  
After reopening the service connection claim, the RO 
considered the claim on the merits and denied the claim for 
service connection for hypertension.  Regardless of the RO's 
actions, before the Board may reopen a previously denied 
claim, it must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
presented or secured sufficient to reopen a prior final 
decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 
F.3d 1380 (Fed. Cir. 1996).  In May 2009, the Veteran 
testified at a hearing in San Antonio Texas, before the 
undersigned Veterans Law Judge.


FINDINGS OF FACT

1. An unappealed January 1980 RO rating decision denied a 
claim of service connection for hypertension, borderline, 
with incomplete right bundle branch block.  In October 2003, 
the Veteran requested reopening of the claim for service 
connection for hypertension.

2. Evidence received since the January 1980 RO rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for hypertension.

3. The evidence of record is in approximate balance as to 
whether the Veteran's hypertension had its onset in service.


CONCLUSIONS OF LAW

1. Evidence received since the January 1980 RO rating 
decision is new and material as it pertains to the claim for 
service connection for hypertension; thus that claim may be 
reopened.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

2. Giving the benefit of the doubt to the Veteran, the Board 
concludes that his hypertension was incurred during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  As the Veteran's claim will be reopened and 
granted herein, there would be no useful purpose in 
discussing whether VA has satisfied the duties to notify and 
to assist the Veteran in his claim, although the Board notes 
that a review of the record supports the conclusion that VA 
has complied with VCAA requirements.

II. New and Material Evidence

In the January 1980 rating decision, the RO denied service 
connection for "hypertension, borderline with incomplete 
right bundle branch block", essentially based on a finding 
that there was no finding of or treatment for any heart 
disease (hypertension) in service, or competent medical 
evidence linking hypertension to service.  The Veteran did 
not appeal the RO's rating decision.  Thus, the January 1980 
rating decision became final and the claim may be reopened 
only if new and material evidence is submitted.  38 U.S.C.A. 
§§ 5108, 7105, 38 C.F.R. § 3.156.

To reopen a claim following a final decision, the Veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Amendments to §3.156, changing the 
standard for finding new and material evidence, are 
applicable in this case, because the Veteran's claim to 
reopen was filed in October 2003 -- after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (Aug. 29, 2001).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When the claim was denied by the RO in January 1980, the 
evidence on file consisted of service treatment records 
(STRs) and a VA examination report dated in December 1979.  

STRs showed that on a Report of Medical History in September 
1971, the Veteran responded "no" as to whether he had high 
or low blood pressure.  On examination in September 1971, his 
blood pressure reading was 116/84.  In October 1972, his 
blood pressure was 118/68.  In February 1974, his blood 
pressure was 144/90.  On a Report of Medical History prepared 
in conjunction with a periodic examination in March 1976, he 
responded "don't know" as to whether he had high or low 
blood pressure.  On examination in March 1976, his blood 
pressure was 130/70.  On a Report of Medical History in May 
1979, he responded "no" as to whether he had high or low 
blood pressure.  On his separation examination in May 1979, 
his blood pressure reading was 120/80.  

On VA examination in December 1979 the Veteran's blood 
pressure reading in the right arm was 128/90 and 125/90 in 
the left arm.  An electrocardiogram showed incomplete right 
bundle branch blockage.  The diagnoses included diastolic 
hypertension, borderline.

Evidence submitted subsequent to the January 1980 RO rating 
decision includes private treatment records, VA treatment 
records, a VA examination report dated in January 2009, the 
Veteran's testimony at a hearing in May 2009, and lay 
statements from the Veteran.  The Board notes that on the VA 
examination in January 2009, the examiner reviewed the 
Veteran's claims file and opined that there was no evidence 
in reviewing the Veteran's medical records that his 
hypertension existed while he was on active duty.  

In a May 2009 letter, a VA physician confirmed the Veteran's 
diagnosis of hypertensive vascular disease, and noted review 
of the Veteran's blood pressure readings from the 1980s and 
1990s and of the December 1979 VA examination which included 
an EKG showing incomplete right bundle branch block and a 
diagnosis of hypertension.  The VA physician opined that the 
possibility of the Veteran having high blood pressure since 
he was in service was "most likely" due to the 
electrocardiogram taken in December 1979 which showed 
incomplete right bundle branch blockage.  The VA physician 
indicated that up to date literature showed that this 
condition "may be seen" in patients with hypertensive 
vascular disease, and attached literature to support this.  
The VA physician also indicated that such 
electrocardiographic changes (incomplete right bundle branch 
blockage) "may take time to build up".  

In a June 2009 letter, Dr. Ramirez of Gonzaba Medical Group 
noted review of the December 1979 VA examination report, and 
noted that the Veteran did not bring any records from his 
service from October 1971 to June 1979.  Dr. Ramirez opined 
that it was "reasonable to believe that he probably did 
exhibit some hypertension during that time".  Dr. Ramirez 
indicated that "documentation of blood pressure readings 
during the period from October 1971 to June 1979 would 
support this".

The Board notes that these letters by the VA physician and 
Dr. Ramirez are new, in that they have not been previously 
considered and are not cumulative of evidence previously 
considered.  These letters are also material in that they 
pertain to the significant question of whether the Veteran's 
hypertension had an onset in service or may be related to 
service.  The Board agrees with the RO's conclusion (in the 
December 2008 and February 2009 SSOCs) that new and material 
evidence has been submitted since the January 1980 RO rating 
decision; thus, the claim for service connection for 
hypertension is reopened. Noting that the RO has already 
considered the Veteran's claim of service connection for 
hypertension on the merits, the Board will proceed with the 
appeal and address the merits as well.

III. Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For certain chronic diseases, such as cardiovascular disease 
that includes hypertension, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent or more within a year following discharge from 
service.  38 C.F.R. § 3.307, 3.309.

The Veteran contends that his hypertension had an onset in 
service.  

STRs showed that in February 1974, his blood pressure was 
144/90.  On his separation examination in May 1979, his blood 
pressure reading was 120/80.  

On VA examination in December 1979 the diagnoses included 
diastolic hypertension, borderline, and incomplete right 
bundle branch blockage.

In a May 2009 letter, a VA physician opined that the 
possibility of the Veteran having high blood pressure since 
he was in service was "most likely" due to the 
electrocardiogram taken in December 1979 which showed 
incomplete right bundle branch blockage, which "may be 
seen" in patients with hypertensive vascular disease, and 
"may take time to build up".  In a June 2009 letter, Dr. 
Ramirez of Gonzaba Medical Group noted review of the December 
1979 VA examination report, and opined that it was 
"reasonable to believe that he probably did exhibit some 
hypertension during that time".  

The Board acknowledges that there are conflicting opinions as 
to whether the Veteran's hypertension had an onset in 
service.  In that regard the Board notes that the VA 
examiner's opinion from January 2009 is against such a 
finding, whereas the opinions of the VA physician from May 
2009 and Dr. Ramirez from June 2009, although equivocal, tend 
to support such a link.  Also supporting the Veteran's claim 
is the fact that in December 1979, just six months after his 
discharge from service, a VA examination report showed a 
diagnosis of borderline diastolic hypertension.  38 C.F.R. 
§§ 3.307, 3.309.  When all of the evidence is assembled, the 
Board must decide whether the evidence supports the claim or 
is in relative equipoise, with the Veteran prevailing in 
either event.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board, 
after having carefully reviewed the record, finds that the 
evidence is in relative equipoise as to whether the Veteran's 
hypertension had an onset in service and was manifested 
within the first year after his discharge from service.  

On balance, the Board finds that the evidence of record does 
not clearly preponderate in favor of the Veteran.  Nor, 
however, does it clearly preponderate against him.  In view 
of the foregoing, and without finding error in the RO's 
action, the Board will exercise its discretion to find that 
the evidence of record is in relative equipoise and conclude 
that the claim for service connection may be granted.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence has been submitted and the claim 
for entitlement to service connection for hypertension is 
reopened.

With application of the reasonable-doubt doctrine, the 
reopened claim for service connection for hypertension is 
granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


